DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because Figures 1-14 contain grayscale drawings rather than black and white line drawings, as required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In the last line of claim 1, the word track was misspelled “tract”.
In the last line of claim 1, the comma at the end of the claim should be replaced by a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 2013/0125776) (“Perry ‘776”).
Referring to Claim 1: Perry ‘776 teaches an improved transport system comprising:
a) a plurality of wire rope segments (6) (Fig. 3) joined by at least one segment of straight or curved track (18) (Fig. 4), said wire rope terminating in said track with encapsulated swages (32) (Fig. 5) (Para. [0112]),
b) a wheeled carriage (12) that can roll on said wire rope segments and said track segments (Para. [0109]),
c) means of supporting (4) said wire rope segments or said track segments above the ground (Fig. 4),
whereby said wheeled carriage may roll from said wire rope to said track and from said tract to said wire rope (Fig. 4),
	Perry ‘776’s clamp 32 forming the eyelet at the cable end 28 may be reasonably interpreted as a crimp or swage that encapsulates the end of the cable (see Fig. 5 and Para. [0112]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitchen (US 2014/0096699) specifically uses the term “swaged” when discussing cable clamps (Para. [0021]).
The following references all relate to cableway systems interspersed with sections of track: US-20110083577; US-1419684; US-1365685; US-8640626; US-8640627; US-8499696; and US-7823511.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617